Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Catherine VanEngelen on January 14, 2021. 

The application has been amended as follows: 

Please amend Claims 1 and 9, and cancel Claims 17 – 20 from the claim set of November 24, 2020 as follows:

1. (Currently Amended) A modular boiler system for implementing fuel combustion, the system comprising:

an oxygen stream configured to provide oxygen to a plurality of boilers;
 
a fuel stream configured to provide fuel to the plurality of boilers;
 
a recycled flue gas stream configured to provide recycled flue gas to a first boiler of the plurality of boilers; 
 
the first boiler of the plurality of boilers configured to receive oxygen from the oxygen stream, fuel from the fuel stream, and recycled flue gas from the recycled flue gas stream; wherein the first boiler of the plurality of boilers is further configured to output a stream to a power generation cycle and an intra-system flue gas stream;
 
a flue gas separator configured to separate the intra-system flue gas stream into a first flue gas stream and a second flue gas stream; wherein the flue gas separator is further configured to transfer the first flue gas stream to a second boiler of the plurality of boilers and to transfer the second flue gas stream to a gas cleaning system, wherein the second boiler of the plurality of boilers is downstream from the first boiler of the plurality of boilers, and wherein each boiler of the plurality of boilers is separately connected to the gas cleaning system; and
 


9. (Currently Amended) A process for implementing fuel combustion within a modular boiler system, the process comprising: 

providing oxygen to a plurality of boilers; 

providing fuel to the plurality of boilers; 

providing recycled flue gas to at least a first boiler of the plurality of boilers; 

transferring, from the first boiler of the plurality of boilers, an intra-system flue gas stream to a flue gas separator configured to separate the intra-system flue gas stream into a first flue gas stream and a second flue gas stream; 

transferring, from the flue gas separator, the first flue gas stream to a second boiler of the plurality of boilers; and, 

transferring, from the flue gas separator, the second flue gas stream to a gas cleaning system, wherein the second boiler of the plurality of boilers is downstream from the first boiler of the plurality of boilers, and wherein each boiler of the plurality of boilers is separately connected to the gas cleaning system.

17. (Cancelled)

18. (Cancelled)

19. (Cancelled)

20. (Cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest the features of the independent claims. The closest prior art is that of Axelbaum (US 2017/0363284). However, in Axelbaum, the boilers 22a-d do not all receive oxygen from the oxygen stream. Furthermore, not all the boilers are separately connected to a gas cleaning system, instead teaching only the last boiler in the plurality being connecting to cleaning system 72. Other relevant prior art includes Clark, who teaches boilers (under broadest reasonable interpretation) each accepting oxidizer and fuel . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 14, 2021